Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000550
                                                      02-MAY-2013
                                                      09:23 AM



                         SCWC-11-0000550

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      (CR. NO. 10-1-0904)
        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

       SHAUN L. CABINATAN, Petitioner/Defendant-Appellant,

                                and

                KIMO MOORE, Respondent/Defendant.

-----------------------------------------------------------------

                      (CR. NO. 09-1-0854)
        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

       SHAUN L. CABINATAN, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (CAAP-11-0000550)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Defendant-Appellant Shaun L. Cabinatan’s

application for writ of certiorari filed on March 26, 2013, is

hereby accepted and will be scheduled for oral argument.    The
parties will be notified by the appellate clerk regarding

scheduling.

          DATED:    Honolulu, Hawai#i, May 2, 2013.

Jon N. Ikenaga               /s/ Mark E. Recktenwald
for petitioner
                             /s/ Paula A. Nakayama
Sonja P. McCullen
for respondent               /s/ Simeon R. Acoba, Jr.

                             /s/ Sabrina S. McKenna

                             /s/ Richard W. Pollack




                                  2